UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1977



MELVIN B. WELLS, JR.,

                                              Plaintiff - Appellant,

          versus


CLARK RAY, City     of   Norfolk,   Neighborhood
Preservation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-04-219-2)


Submitted:   December 9, 2004           Decided:    December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin B. Wells, Jr., Appellant Pro Se. Harold Phillip Juren,
Deputy City Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Melvin B. Wells, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Wells v.

Ray, No. CA-04-219-2 (E.D. Va. filed July 6, 2004 & entered July 7,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -